COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Frank


WALTER X. SLAWSKI
                                           MEMORANDUM OPINION *
v.   Record No. 2521-99-2                      PER CURIAM
                                               MAY 9, 2000
COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT,
 ex rel. PATRICIA SHEEHAN SLAWSKI


              FROM THE CIRCUIT COURT OF HENRICO COUNTY
                       George F. Tidey, Judge

           (John F. Ames, on briefs), for appellant.

           (Mark L. Earley, Attorney General; Ashley L.
           Taylor, Jr., Deputy Attorney General;
           Robert B. Cousins, Jr., Senior Assistant
           Attorney General; Craig M. Burshem, Regional
           Special Counsel; Beth J. Edwards, Regional
           Special Counsel; Geoffrey Scott Darnell,
           Special Counsel, on brief), for appellee.


     Walter X. Slawski appeals the decision of the circuit court

registering and enforcing a child support decree originally issued

by a New Jersey Chancery court.   In his appeal, Slawski raises ten

issues:

           (1) whether under Code § 20-88.72 the court
           can register the decree and erred in so
           doing when there is an adequate remedy at
           law;




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
          (2) whether the court can register and
          enforce a decree where full or partial
          payment has been made;

          (3) whether the court can register or
          enforce a decree where a modification has
          been made;

          (4) whether the foreign order was
          appropriately recognized;

          (5) whether child support ceased when his
          son reached the age of eighteen;

          (6) whether the court erred in registering
          or enforcing a decree that did not provide
          for cessation of child support;

          (7) whether Slawski had financial resources
          to pay support;

          (8) whether the court erred by failing to
          find Slawski was insolvent and indigent and
          unable to pay bond and costs;

          (9) whether the case should have been
          dismissed due to ex parte communication
          between the district court judge and counsel
          for the Commonwealth; and

          (10) whether Slawski established a defense
          to validity or enforcement of the decree
          under Code § 20-88.72.

Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the decision of the trial court.    See Rule 5A:27.

     Slawski previously appealed the order of the circuit court

registering and enforcing the 1980 foreign child support decree

pursuant to the provisions of the Uniform Interstate Family

Support Act (UIFSA), codified at Code §§ 20-88.32 to 20-88.82.

See Slawski v. Commonwealth, Dep't. of Social Servs., Div. of


                              - 2 -
Child Support Enforcement ex rel. Sheehan, 29 Va. App. 721, 514

S.E.2d 773 (1999).     This Court reversed the circuit court's

decision, finding that the circuit court erred when it failed to

calculate the amount of the support arrearage or to enter an

order confirming the registration.        "By failing to calculate the

arrearage and remanding that determination to the juvenile and

domestic relations district court, the circuit court deprived

the parties of the right on de novo appeal to have that

determination made by the circuit court."        Id. at 723-24, 514

S.E.2d at 775.      We remanded the matter back to the circuit

court.   Because this Court found that the order was not

reviewable, we noted that the other issues raised by Slawski

"remain fully reviewable in any subsequent appeal pursuant to

the rules of this Court."      Id. at 724 n.3, 514 S.E.2d at 775

n.3.

       On remand, the circuit court received evidence and

determined the amount of the child support arrearage as $52,200

and the spousal support arrearage as $194,400, both accruing

interest as of October 27, 1997.     Slawski again appeals the

circuit court's decision.

       On appeal,

            [u]nder familiar principles, we view the
            evidence and all reasonable inferences in
            the light most favorable to the prevailing
            party below . . . . "The burden is on the
            party who alleges reversible error to show
            by the record that reversal is the remedy to
            which he is entitled." We are not the

                                  - 3 -
            fact-finders and an appeal should not be
            resolved on the basis of our supposition
            that one set of facts is more probable than
            another.

Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859

(1992) (citations omitted).

                 Defenses to Registration and Enforcement

       Slawski contends that the trial court erred by failing to

recognize his defenses under Code § 20-88.72(A)(3), (5), and

(6).   We find these contentions to be without merit.

       As the party contesting registration of the order, Slawski

bore the burden to prove any alleged defense.      In pertinent

part, the statute provides:

            A. A party contesting the validity or
            enforcement of a registered order or seeking
            to vacate the registration has the burden of
            proving one or more of the following
            defenses:

             *        *      *      *      *      *         *

            3. The order has been vacated, suspended,
            or modified by a later order;

             *        *      *      *      *      *         *

            5. There is a defense under the law of this
            Commonwealth to the remedy sought; [or]

            6. Full or partial payment has been made;
            . . . .

Code § 20-88.72.

       While Slawski contends that there was evidence that the

order to be registered had been modified later, he failed to

produce any order subsequently entered to support his assertion.


                                  - 4 -
Therefore, the trial court did not err in finding the evidence

insufficient under this alleged defense.

     Similarly, we find no merit in his alleged defenses under

the laws of Virginia.    See Code § 20-88.72(A)(5).   Contrary to

Slawski's argument, the statute does not bar registration of an

order if there is an "adequate remedy at law."   Instead, the

statute provides a defense in instances where there is "a

defense under the law of this Commonwealth to the remedy

sought."   The order to be registered was a valid order

satisfying the requirements of Code §§ 20-88.32 to 20-88.82.

The circuit court properly exercised its equitable jurisdiction

over this matter.   Slawski raises no meritorious arguments under

Virginia statutory or constitutional law.

     Slawski argues that he had made partial payment.     See Code

§ 20-88.72(A)(6).   However, the trial court that received the

evidence and heard the parties testify did not find Slawski's

evidence convincing.    The court's findings are supported by

evidence in the record and will not be reversed on appeal.

                            Emancipation

     Slawski contends that he has an absolute defense under Code

§ 20-88.72(A)(5) because, under Virginia law, he would not be

required to pay child support after his son reached the age of

emancipation at the age of eighteen.    The record demonstrates

that, under applicable New Jersey law, Slawski's son was not



                                - 5 -
emancipated until May 1993, when he was approximately 24 years

old.   It is irrelevant to his claimed defense under Code

§ 20-88.72(A)(5) that a defense might have been available if the

matter had arisen under Virginia substantive law.     "The law of

the issuing state governs the nature, extent, amount, and

duration of current payments and other obligations of support

and the payment of arrearages under the order."      Code

§ 20-88.69(A).   The evidence demonstrated that there was no

child support attributable to the period after the son was

emancipated under New Jersey law.

                   No Defined Cessation of Support

       Slawski contends that his rights to equal protection were

violated because the Virginia courts enforced the New Jersey

order that he describes as "vague and undefined."     The order was

a valid order of a sister state entitled to recognition under

the provisions of the UIFSA.   Challenges to the content of the

1980 order are long since time barred.    See also Code

§ 20-88.69(A).

       Furthermore, we find no merit in Slawski's claims that he

has been denied equal protection of the laws.

            To withstand an equal protection challenge,
            a classification that neither infringes upon
            a fundamental right nor creates a suspect
            class must satisfy the "rational basis"
            test. . . . The rational basis test is
            satisfied "if the legislature could have
            reasonably concluded that the challenged
            classification would promote a legitimate
            state purpose." Consequently, a

                                - 6 -
            classification will not be ruled
            unconstitutional merely because it causes
            some inequality or some discrimination.

Etheridge v. Medical Ctr. Hospital, 237 Va. 87, 103-04, 376

S.E.2d 525, 534 (1989) (citations and footnotes omitted).     "It

is elementary that a husband's duty to support his wife and

children is not merely contractual, but is one in which the

public has a vital interest."     McKeel v. McKeel, 185 Va. 108,

116, 37 S.E.2d 746, 750 (1946).    The provisions of UIFSA

guaranteeing enforcement of valid support orders entered by

other states are rationally related to a legitimate government

interest.   Therefore, appellant's claims under the equal

protection clause of the United States Constitution are without

merit.

                       Indigency Determination

     Indigency is not a defense to registration of an order

under Code § 20-88.72(A).    The trial court made no determination

concerning Slawski's claimed indigency.      Therefore, we find no

basis to reverse the decision of the trial court.

                            Bond and Costs

     Slawski contends that he should not be required to post an

appeal bond due to his claimed indigency.      See Code

§ 8.01-676.1(A) and (K).    The record indicates that Slawski

posted a $500 bond for costs alone.     He did not petition this

Court for a reduction of the bond.      See Code § 8.01-676.1(E).

As noted above, the trial court made no factual finding that

                                - 7 -
Slawski was indigent.    Therefore, Slawski has failed to prove

reversible error in the requirement that he post security for

costs on appeal.

                        Ex Parte Communication

     Slawski alleged that counsel for the Commonwealth had an

improper ex parte communication with the juvenile and domestic

relations district court judge.    Slawski moved, among other

requested relief, for dismissal of the action.   The circuit

court judge denied the motion.    Appellant cites the portions of

the record setting out his original motions, but fails to argue

why the trial court's denial of his motion was reversible error.

"Statements unsupported by argument . . . do not merit appellate

consideration."    Buchanan v. Buchanan, 14 Va. App. 53, 56, 415

S.E.2d 237, 239 (1992).    We do not address this issue further.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                                 - 8 -